Citation Nr: 1014392	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-32 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an aortic aneurysm 
including as due to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The matter of entitlement to service connection for kidney 
damage as due to service-connected hypertension has been 
raised by the record (see the Veteran's signed statement 
received in October 2008), but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The Veteran had active military service from April 1984 to 
August 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi.  In January 2010, the Veteran, sitting 
at the RO, testified during a hearing conducted via video 
conference before the undersigned, sitting at the Board's 
main office in Washington, D.C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for an aortic aneurysm 
that she claims is due to her service-connected hypertension 
that she described as uncontrolled.  Service connection for 
hypertension with arrythmia was granted by the RO in a 
November 1991 rating decision and is presently evaluated as 
10 percent disabling.

During her January 2010 Board hearing, the Veteran testified 
that she was initially diagnosed with an aortic aneurysm in 
March 2007 and that treating physicians told her it was due 
to her hypertension (see hearing transcript at page 2).  She 
noted medical information from the Mayo Clinic regarding the 
factors that can cause aortic aneurysm and denied smoking or 
ever having vasculitis but said she has hypertension.

In support of her claim, the appellant submitted information 
obtained from the Mayo Clinic Internet web site regarding 
aortic aneurysm.  It noted that, while the exact cause of 
abdominal aortic aneurysm was unknown, researchers believed a 
number of factors can play a role, including high blood 
pressure, particularly if uncontrolled.

An April 30, 2007 private medical record indicates that 
results of an ascending aortic angiogram showed the Veteran 
had a dilated aortic root with trivial if any aortic 
insufficiency.  According to a May 2007 consultation report, 
the Veteran's cardiologist, B.B., M.D., referred her to W. 
S., D.O., evidently a cardiothoracic surgeon, regarding the 
enlargement of the ascending aorta that was 4.5 centimeters 
(cm.) in diameter.  There was no evidence of a murmur and 
results of a reported echo showed no aortic insufficiency.  
Dr. W.S. advised that the Veteran have a three month follow 
up computed tomography (CT) scan and said that, if the 
enlargement became 5 cm. or larger, further evaluation was 
warranted.  

An October 2007 private medical record indicates that the 
Veteran had an aortic aneurysm that was 4.7 by 4.5 cm. and 
was followed by Dr. W.S.  In January 2008, she was noted to 
have an ascending aortic aneurysm and, a February 2008 record 
indicates that her physician discussed the importance of 
blood pressure control with the Veteran.

Here, the Board is of the opinion that the Veteran should be 
afforded a VA examination to determine whether she has an 
aortic aneurysm that is due to or aggravated by her service-
connected hypertension.  See 38 C.F.R. § 3.310(a) and (b) 
(2009); Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
cardiovascular examination.  The Veteran's 
claims file and a copy of this remand 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All indicated studies should 
be conducted, and all findings reported in 
detail.

The examiner should provide an opinion as 
to whether the Veteran has an aortic 
aneurysm.

If so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's aortic 
aneurysm was caused by her service-
connected hypertension.

If the answer to the above question is 
negative, the examiner is requested to 
state whether it is at least as likely as 
not that the Veteran's aortic aneurysm was 
aggravated as a result of her service-
connected hypertension.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  Review the medical opinion obtained to 
ensure that the Board's remand directives 
were accomplished.  Return the case to the 
examiner if the questions posed were not 
answered.

3.  Finally, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted, issue a supplemental 
statement of the case, and give the 
Veteran an appropriate amount of time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 


